         Case 1:18-cv-02921-JMF Document 504 Filed 11/07/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                         18-CV-2921 (JMF)

  UNITED STATES DEPARTMENT
  OF COMMERCE, et al.,

                          Defendants.


        NOTICE OF FILING OF TRIAL AFFIDAVITS OF TODD A. BREITBART

Plaintiffs hereby file with the Court the following trial affidavits:

1. Oct. 26, 2018 Affidavit of Todd A. Breitbart (Ex. 1).

2. Nov. 3, 2018 Supplemental Affidavit of Todd A. Breitbart (Ex. 2).



                                        Respectfully submitted,

                                        BARBARA D. UNDERWOOD
                                        Attorney General of the State of New York

                                        By: /s/ Matthew Colangelo
                                        Matthew Colangelo, Executive Deputy Attorney General
                                        Elena Goldstein, Senior Trial Counsel
                                        Elizabeth Morgan, Assistant Attorney General
                                        Office of the New York State Attorney General
                                        28 Liberty Street
                                        New York, NY 10005
                                        Phone: (212) 416-6057
                                        matthew.colangelo@ag.ny.gov

                                        Attorneys for the State of New York Plaintiffs


                                        AMERICAN CIVIL LIBERTIES UNION
                                        ARNOLD & PORTER KAYE SCHOLER LLP
       Case 1:18-cv-02921-JMF Document 504 Filed 11/07/18 Page 2 of 2



                                   By: /s/ Dale Ho

Dale Ho                                       Andrew Bauer
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
125 Broad St.                                 250 West 55th Street
New York, NY 10004                            New York, NY 10019-9710
(212) 549-2693                                (212) 836-7669
dho@aclu.org                                  Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                John A. Freedman
American Civil Liberties Union Foundation     Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                           601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                     Washington, DC 20001-3743
202-675-2337                                  (202) 942-5000
sbrannon@aclu.org                             John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                                 Attorneys for the NYIC Plaintiffs
            Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al„

                      Plaintiffs,

            v.

UNITED STATES DEPARTMENT OF                               CIVIL ACTION NO. l:18-cv-2921 (IMF)
COMMERCE, et al,

                      Defendants.                         AFFIDAVIT OF
                                                          TODD A. BREITBART
  Pursuant to 28 U.S.C. § 1746(2), I, Todd A. Breitbart, hereby declare as follows:

            1.    I am over the age of eighteen and have personal knowledge of all the facts stated

  herein.

            2.    I directed the staff work on redistricting, with the title of Sr. Research Analyst, for

  successive Minority (Democratic) Leaders of the New York State Senate from 1980 until my

  retirement in 2005.1 was the principal consultant to the Committee on Election Law of the Bar

  Association of the City of New York in the development of its 2007 report on reform of the New

  York State redistricting process, and I drafted the text of the report. As a member of the Minority

  Leader’s staff, I marshalled the evidence for plaintiffs challenging the Senate districts enacted in

   1992 {Dixon v. Cuomo, consolidated on appeal with Wolpoffv. Cuomo, 80 N.Y.2d 70 (1992))

  and 2002 {Rodriguez v. Pataki, 308 F.Supp.2d 346 (2004)). Independently of my former

  employers, I submitted extensive oral and written testimony to the NYS Legislative Task Force

  on Reapportionment (LATFOR) during the 2012 redistricting round, including proposed plans of

   Senate districts. I was the principal witness, as a fact witness, for the plaintiffs challenging the

   Senate redistricting in subsequent litigation {Cohen v. Cuomo, 19 N.Y.3d 196 (2012), in which I

  was also a plaintiff, and the later stages of Favors v. Cuomo, 39 F. Supp. 3d 276 (2014)). I am
        Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 2 of 7



the co-author of the chapter on redistricting (Chap. 4) in P. Galie, C. Bopst, and G. Benjamin,

eds., New York’s Broken Constitution (State University of NY Press, 2016).

       3.      Beginning with the Constitution of 1821, New York State had excluded aliens

from the population basis for legislative apportionment. Under the Constitution adopted in 1894,

provisions in Article III §4 continued this practice.

       4.      In 1969, the voters approved an amendment adding §5-a to Article III, requiring,

that legislative redistricting in New York be based on the whole number of persons, including

non-citizens. Although the citizen-population provisions in Article III §4 have not been deleted,

they are negated by §5-a. Legislative redistricting in New York has since been based on the

whole number of persons as reported in the decennial census. These reports are now known as

the PL94-171 redistricting data set (a reference to the statute, enacted in 1975, that makes

available to the states what is now known as the Voting District Project). There is no other

source for a count of the whole number of persons at the block level. New York State would not

have the resources or expertise to substitute its own efforts for those of the Census Bureau.

        5.      In the PL94-171 redistricting data set from Census 2010, New York has 350,169

census blocks, including: 242,807 with a non-zero population; 52,976 with a population of one to

10 persons; 142,857 with a population of 11 to 100; 26,404 with a population of 101 to 200; and

20,570 with a population exceeding 200.

        6.      As of 2012, New York State was required to obtain preclearance from the

Department of Justice or from a three-judge federal court in the District of Columbia, under §5 of

the Voting Rights Act, for any change affecting voting - including redistricting plans - affecting

three counties: Bronx, Kings, and New York. The purpose of this requirement was to ensure that

any such redistricting plan would not reduce the electoral power of minority groups in those



                                                  2
       Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 3 of 7



counties. New York State’s 2012 preclearance submission to the Department of Justice,

including all data and documents submitted, is available on the LATFOR website, under the

heading “DOJ Submission”, at the following address: http://latfor.state.ny.us/justice2012/. The

submission offers no citizenship data in support of the application for preclearance. Although the

Justice Department’s procedures for administration of Section 5 of the Voting Rights Act

provided that the Department could request additional information if necessary to determine if

the preclearance standard had been met, 28 C.F.R. 51.37, there is no indication that the

Department of Justice asked for any additional data before granting preclearance.

       7. The constitutional amendment approved by New York voters in 2014 provides for an

‘Independent Redistricting Commission’ that is to hold hearings and recommend congressional

and legislative redistricting plans to the Legislature. The principal provisions governing the

appointment and function of the ‘Independent Redistricting Commission’ are to be found in

Article III, §§4 and 5-b. The Commission does not yet exist, and its members must be appointed

by February 1, 2020. Since that is rather a late date for the Commission to begin assembling a

staff and working on databases, it will presumably depend heavily on the work of LATFOR staff.

If the Legislature chooses to reject the Commission’s recommendation and “draw its own lines”

(see Lieb v. Walsh, N.Y. Supreme Court, Albany, 2014, slip. op. 24262, at 6), LATFOR will

presumably provide the Legislature with the technical resources to craft the districts.

       8.      By causing an underreporting of the non-citizen population, the proposed

citizenship question will impair the constitutionally protected right of minority-group voting-age

citizens to be represented in Congress equally with all other persons in their respective states of

residence. In other words, among other likely harms, it will impair the right to representation of




                                                 3
       Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 4 of 7



precisely those persons whose right to congressional and legislative representation would

supposedly be protected by better enforcement of §2 of the Voting Rights Act.

       9.      In states to which more than one congressional seat is apportioned, the districts

must be as nearly equal in population as possible. There is no de minimis population deviation,

even the smallest population deviation must be justified, and any avoidable population deviation

impairs the right to representation of all persons in the overpopulated districts (see Wesberry v.

Sanders, 376 U.S. 1, 7-8 (1964); Karcher v. Daggett, 462 U.S. 725, 734 (1983); Evenwel v.

Abbott, 136 S. Ct, 1120,1124 (2016): “States must draw congressional districts with populations

as close to perfect equality as possible.”). Although the current New York congressional districts,

which have a maximum population deviation of one person, were imposed by a district court (see

Favors v. Cuomo, 2012 US Dist LEXIS 36910, at *6 (E.D.N.Y. Mar. 19, 2012)), not enacted by

the Legislature, the Legislature previously adhered to the same strict standard when it fulfilled its

obligation to enact congressional districts in 1992 and 2002 (the two previous ipost-Karcher

redistrictings). New York is not exceptional. After the 2010 census, according to the National

Conference of State Legislatures in a study available at

http://www.ncsl.org/research/redistricting/2010-ncsl-redistricting-deviation-table.aspx, 30 of the

43 states with more than one representative adopted congressional redistricting plans with

maximum population deviations of no more than one person.

        10.    Data from the American Community Survey 2012-16 five-year estimates shows

that there is a strong tendency for minority-group voting-age citizens to be concentrated in the

same congressional districts as non-citizens. In New York State, the five congressional districts

in which non-citizens constitute the highest percentages of the total population are, in descending

order: CD 14 (population 25.11% non-citizen), where 68.40% of the citizens of voting-age are



                                                  4
       Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 5 of 7



members of minority groups; CD 6 (population 21.20% non-citizen), where 55.73% of the

citizens of voting-age are members of minority groups; CD 15 (population 21.08% non-citizen),

where 96.58% of the citizens of voting-age are members of minority groups; CD 7 (population

20.04% non-citizen), where 64.80% of the citizens of voting-age are members of minority

groups; and CD 13 (population 19.23% non-citizen), where 82.74% of the citizens of voting age

are members of minority groups. In contrast, the five congressional districts in which non­

citizens constitute the lowest percentages of the total population are, in ascending order: CD 27

(population 1.34% non-citizen), where 6.49% of the citizens of voting-age are members of

minority groups; CD 21 (population 1.59% non-citizen), where 8.23% of the citizens of voting-

age are members of minority groups; CD 23 (population 2.22% non-citizen), where 8.51% of the

citizens of voting-age are members of minority groups; CD 22 (population 2.33% non-citizen),

where 8.82% of the citizens of voting-age are members of minority groups; and CD 24

(population 2.70% non-citizen), where 13.28% of the citizens of voting age are members of

minority groups. A differential undercount of non-citizens, and of citizens who share a

household - and a census return - with non-citizens, will therefore cause congressional districts

with a high percentage of minority-group citizens of voting age to have a larger population than

the PL94-171 data would seem to indicate. If congressional districts are created with equal

reported populations, the districts with a high percentage of minority-group citizens of voting

age will have a larger actual total population than districts with a relatively small non-citizen

population and a relatively small percentage of minority-group citizens of voting age.

        11.   Although I have focused the preceding discussion on minority-group citizens of

voting-age - the citizens whose rights to representation would presumably be protected by better

enforcement of VRA §2 - all persons residing in the actually overpopulated districts would



                                                  5   '
        Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 6 of 7



suffer an impairment of their constitutional right to congressional representation equal to that

enjoyed by other residents of the same states. It should also be noted that if congressional

districts have equal populations as reported in the decennial census, this impairment would not

depend on varying partisan or procedural factors. It would occur if congressional redistricting

were dominated by Democrats, Republicans, or neither party, and if the congressional districts

were devised by a legislature, a commission of whatever sort, or a special master appointed by a

District Court.

        12.       A differential undercount of non-citizens and of citizens who share a household

with non-citizens will also harm those regions within a state, such as New York City, where a

disproportionate share of the state’s non-citizen population resides. In the total population

estimates associated by the Census Bureau with the 2012-16 five-year ACS estimates, New York

State has a total population of 19,697,457, and New York City has a total population of

8,461,961 - 42.96% of the state total. New York State is estimated to have a non-citizen

population of 2,020,397, and New York City is estimated to have a non-citizen population of

1,438,215. Thus, non-citizens are estimated to constimte 10.26% of the state population, 17.00%

of the New York City population, and 5.18% of the total population of the 57 counties outside of

New York City. Put another way, New York City, with 42.96% of the total state population, has

71.18% of the non-citizen population, while the other 57 Coxmties, with 57.04% of the total state

population, have 28.82% of the non-citizen population. Consequently, if inclusion of a

citizenship question in the decennial census discourages participation by non-citizens and those

with whom they share a household, the people of New York City as a whole will be

disadvantaged in relation to other residents of the state in the apportionment of congressional and

legislative districts, and in any distribution of funds that depends on the count of total population.



                                                   6
       Case 1:18-cv-02921-JMF Document 504-1 Filed 11/07/18 Page 7 of 7



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

Executed on thisVATtlay of October, 2018




                                                 7
Case 1:18-cv-02921-JMF Document 504-2 Filed 11/07/18 Page 1 of 1
